Title: Thomas Jefferson to George Divers, 18 March 1812
From: Jefferson, Thomas
To: Divers, George


          
                  Dear Sir 
                   
                     Monticello 
                     Mar. 18. 12.
          
		  
		  
		   
		    
		  
		  
		  
		  I promised to stock you with the Alpine Strawberry as soon as soon as my beds would permit. I now send you a basket of plants & can spare you 10. baskets more if you desire it. their value, you know, is the giving strawberries 8. months in the year. but they require a large piece of ground and therefore I am moving them into the truck patch, as I cannot afford them room enough in the garden. 
		  
		   
		  I have recieved from McMahon some plants of the true Hudson strawberry. the last rains have brought them forward & ensured their living. I have been 20. years trying unsuccesfully to get them here. the next year I
			 shall be able to stock you.
			 
		   
		  I have recieved also from McMahon 4. plants of his wonderful strawberry 
                     gooseberry. I measured the fruit of them 3.I. round. by the next year I hope they will afford you cuttings.
			 
		  about 20. plants of the Sprout kale have given us sprouts from the 1st of December. their second growth now furnishes us a dish nearly every day, & they will enable me this year to stock my neighbors with the seed. 
		   
		  
		  we have now got the famous Irish grass, Fiorin, ensured and growing. they make hay from it in Dec. Jan. Feb. I recieved the plants from Ireland about a month ago. if your 
		  
		   
		  I am now engaged in planting a collection of pears. I know you have several kinds of very fine. if your Nursery can spare 2. of each kind I will thank you for them: if not, then some cuttings for
			 engrafting, tying up each kind separately.  Affectionately Yours
          
            Th:
            Jefferson
        